Case 2:15-cv-11074-DML-DRG
              Case: 19-2251 Document:
                            ECF No. 296-1filedFiled:
                                               02/20/20
                                                     02/20/2020
                                                           PageID.1041
                                                                  Page: 1Page 1 of 2 (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                 Filed: February 20, 2020




 Mr. Stuart G. Friedman
 Law Offices
 26777 Central Park Boulevard
 Suite 300
 Southfield, MI 48076

 Mr. John S. Pallas
 Office of the Attorney General
 of Michigan
 P.O. Box 30217
 Lansing, MI 48116

                      Re: Case No. 19-2251, Charles Ingram v. Michelle Floyd
                          Originating Case No. 2:15-cv-11074

 Dear Counsel,

    The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Monica M. Page
                                                 Case Manager
                                                 Direct Dial No. 513-564-7021

 cc: Mr. David J. Weaver

 Enclosure
Case 2:15-cv-11074-DML-DRG
              Case: 19-2251 Document:
                            ECF No. 296-2filedFiled:
                                               02/20/20
                                                     02/20/2020
                                                           PageID.1042
                                                                  Page: 1Page 2 of 2 (2 of 2)



                                          Case No. 19-2251

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                               ORDER

 CHARLES INGRAM

               Petitioner - Appellant

 v.

 MICHELLE FLOYD, Acting Warden

               Respondent - Appellee



         Upon sua sponte consideration, and further considering the recent appearance of counsel

 for petitioner,


         It is ordered that counsel for petitioner shall have 30 days from the date of this order to

 file an application for a certificate of appealability. No further extensions will be granted.




                                                    ENTERED PURSUANT TO RULE 45(a),
                                                    RULES OF THE SIXTH CIRCUIT
                                                    Deborah S. Hunt, Clerk


 Issued: February 20, 2020
                                                    ___________________________________
